Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered January 11, 2010. The order granted the motion of plaintiff for, inter alia, leave to amend the complaint.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the motion in part and vacating the third and fourth ordering paragraphs and as modified the order is affirmed without costs.
Same memorandum as in Garrasi v Dean (75 AD3d 1138 [2010] [decided herewith]). Present—Scudder, PJ., Peradotto, Garni, Bindley and Sconiers, JJ.